--------------------------------------------------------------------------------

Exhibit 10.2

CLOSING ESCROW AGREEMENT

THIS CLOSING ESCROW AGREEMENT

, dated April 25, 2007 ("Escrow Agreement"), is entered into by and between
Point Acquisition Corporation, a Nevada corporation (the "Company"), Thelen Reid
Brown Raysman & Steiner LLP (the "Escrow Agent"), Brean Murray, Carret & Co.,
LLC, as agent ("Brean Murray"), and the investors identified on the signature
pages hereto (each, an "Investor" and collectively, the "Investors").



WHEREAS, concurrently herewith the Company and Investors are entering into a
Securities Purchase Agreement, dated as of the date hereof (the "Purchase
Agreement"), pursuant to which each Investor (as defined therein) has agreed to
purchase from the Company, and the Company has agreed to sell to each Investor,
the number of Shares identified therein (capitalized terms used and not
otherwise defined herein shall have the meanings given such terms on Annex A to
this Escrow Agreement);

WHEREAS, pursuant to the Purchase Agreement, the Company and the Investors have
agreed to establish an escrow on the terms and conditions set forth in this
Escrow Agreement; and



WHEREAS, the Escrow Agent is willing to accept appointment as Escrow Agent for
only the expressed duties outlined herein.



NOW, THEREFORE

, in consideration of the premises set forth above and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
agree as follows:



1. Proceeds to be Escrowed.

A copy of the Purchase Agreement is attached as Exhibit A. All amounts provided
by the Investors in connection with their acquisition of the Shares as set forth
in the Purchase Agreement shall be deposited directly with the Escrow Agent in
immediately available funds by federal wire transfer, such funds being referred
to herein as the "Escrow Funds." The Escrow Funds shall be retained in escrow by
the Escrow Agent in a separate account and invested as stated below.



2.

Identity of Investors. Concurrent with the execution of the Escrow Agreement,
the Company shall furnish to the Escrow Agent the information comprising the
identity of the Investors in the format set forth in the "List of Investors"
attached as Exhibit B, or in an electronic spreadsheet format with the same
information. All Escrow Funds shall remain the property of the Investors and
shall not be subject to any liens or charges by the Company or the Escrow Agent
or judgments or creditors' claims against the Company, until released to the
Company as hereinafter provided. Escrow Agent will not use the information
provided to it by the Company for any purpose other than to fulfill its
obligations as Escrow Agent. The Company and the Escrow Agent will treat all
Investor information as confidential.



--------------------------------------------------------------------------------

3.

Disbursement of Funds.

(a) The Escrow Agent shall continue to hold the Escrow Funds delivered for
deposit hereunder by an Investor until the earlier of: (1) receipt of a joint
written notice from the Company and the Investors evidencing termination under
Section 6.5(a) of the Purchase Agreement, (2) receipt of a written notice from
the Company or such Investor evidencing termination under Section 6.5(b) of the
Purchase Agreement (each of (1) and (2), a "Termination Election") and (3)
receipt of both (x) written notice from the Company that the conditions to
closing under Section 5.1 of the Purchase Agreement have been satisfied and (y)
joint written notice from the Company and Brean Murray, who acted as placement
agent in connection with the transactions contemplated by the Purchase
Agreement, to effect the Closing.

(b) If the Escrow Agent receives a Termination Election prior to its receipt of
the notices contemplated under Section 3(a)(3), then the Escrow Agent shall
return the Escrow Funds delivered by such Investor as directed by such Investor.
If the Escrow Agent receives the notices contemplated under Section 3(a)(3)
prior to a Termination Election, then the Escrow Agent shall disburse the
portion of the Escrow Funds for which the foregoing is the case in accordance
with Exhibit C to this Escrow Agreement.

4. Duty and Limitation on Liability of the Escrow Agent.

The sole duty of the Escrow Agent shall be to receive the Escrow Funds and to
hold them subject to release, in accordance herewith, and the Escrow Agent shall
be under no duty to determine whether the Company is complying with requirements
of the Escrow Agreement or the Purchase Agreement. The Escrow Agent may
conclusively rely upon and shall be protected in acting upon any statement,
certificate, notice, request, consent, order or other document believed by it to
be genuine and to have been signed or presented by the proper party or parties.
The Escrow Agent shall have no duty or liability to verify any such statement,
certificate, notice, request, consent, order or other document, and its sole
responsibility shall be to act only as expressly set forth in the Escrow
Agreement. The Escrow Agent shall be under no obligation to institute or defend
any action, suit or proceeding in connection with the Escrow Agreement unless
first indemnified to its satisfaction. The Escrow Agent may consult counsel of
its own choice with respect to any question arising under the Escrow Agreement
and the Escrow Agent shall not be liable for any action taken or omitted in good
faith upon advice of such counsel.



In no event shall the Escrow Agent be liable, directly or indirectly, for any
(a) damages or expenses arising out of the services provided hereunder, other
than damages which result from the Escrow Agent’s gross negligence or willful
misconduct or (b) special or consequential damages, even if the Escrow Agent has
been advised of the possibility of such damages.

The Escrow Agent shall be obligated only to perform the duties specifically set
forth in this Escrow Agreement, which shall be deemed purely ministerial in
nature, and shall under no circumstances be deemed to be a fiduciary to the
Company, Brean Murray or any other person. The Escrow Agent shall not assume any
responsibility for the failure of the Company to perform in accordance with this
Escrow Agreement. This Escrow Agreement sets forth all matters pertinent to the
escrow contemplated hereunder, and no additional obligations of the Escrow

2

--------------------------------------------------------------------------------



Agent shall be implied by nor inferred from the terms of any other agreement,
including, without limitation, the Purchase Agreement.

Under no circumstances shall the Escrow Agent be expected or required to use,
risk or advance its own funds in the performance of its duties or exercise of
its rights hereunder.

5. Interpleader

. The Escrow Agent may at any time commence an action in the nature of
interpleader or other legal proceedings and may deposit the Escrow Deposit with
the clerk of the court. In the event of any dispute regarding who is entitled to
the Escrow Deposit at any time, the Escrow Agent may determine not to release
the Escrow Deposit to either any Investor or the Company and may commence an
interpleader action as aforesaid or may cause the Escrow Deposit to be deposited
with a court of competent jurisdiction whereupon it shall cease to have any
further obligation hereunder. Upon any delivery or deposit of the Escrow Deposit
as provided in this Section 5, the Escrow Agent shall be released and discharged
from any further obligation under this Agreement.



6. Investment of Proceeds.

The Escrow Funds shall be credited by Escrow Agent and recorded in a
non-interest bearing escrow account. The Company agrees to indemnify and hold
Escrow Agent harmless from and against any taxes, additions for late payment,
interest, penalties and other expenses that may be assessed against Escrow Agent
on or with respect to any payment or other activities under this Escrow
Agreement unless any such tax, addition for late payment, interest, penalties
and other expenses shall arise out of or be caused by the gross negligence or
willful misconduct of the Escrow Agent.



The Company acknowledges that Escrow Agent is not providing investment
supervision, recommendations or advice.

7. Notices.

All notices, requests, demands and other communications under the Escrow
Agreement shall be in writing and shall be deemed to have been duly given (a) on
the date of service if served personally on the party to whom notice is to be
given, (b) on the day of transmission if sent by facsimile/email transmission to
the facsimile number/email address given below, and telephonic confirmation of
receipt is obtained promptly after completion of transmission, (c) on the day
after delivery to Federal Express or similar overnight courier or the Express
Mail service maintained by the United States Postal Service or (d) on the fifth
day after mailing, if mailed to the party to whom notice is to be given, by
first class mail, registered or certified, postage prepaid, and properly
addressed, return receipt requested, to the party as follows:



If to the Company:

Point Acquisition Corporation

 

No. 88 Gengsheng Road, Dayugou Town

 

Gongyi, Henan China 451271

 

Attn: Shunqing Zhang

 

Facsimile: 86-371-64059846

 

 

 

 

If to Escrow Agent:

Thelen Reid Brown Raysman & Steiner LLP

3

--------------------------------------------------------------------------------



 

 

 

701 8th Street NW

 

Washington, D.C. 20001

 

Attn.: Joseph R. Tiano, Jr., Esq.

 

Facsimile: (202) 508-4321

 

 

If to Brean Murray:

Brean Murray, Carret & Co., LLC

 

570 Lexington Avenue

 

New York, NY 10022.6822

 

Attn.: John Fletcher

 

Facsimile: (212)702-6649

 

 

If to an Investor:

To the address set forth under such Investor’s name on

 

its signature page to the Purchase Agreement.

Any party may change its address for purposes of this paragraph by giving the
other party written notice of the new address in the manner set forth above.

8. Indemnification of Escrow Agent.

Each of the Company and the Investors hereby indemnifies and holds harmless the
Escrow Agent from and against any and all loss, liability, cost, damage and
expense, including, without limitation, reasonable counsel fees, which the
Escrow Agent may suffer or incur by reason of any action, claim or proceeding
brought against the Escrow Agent arising out of or relating in any way to the
Escrow Agreement or any transaction to which the Escrow Agreement relates unless
such action, claim or proceeding is the result of the willful misconduct or
gross negligence of the Escrow Agent.



9. Successors and Assigns.

Except as otherwise provided in the Escrow Agreement, no party hereto shall
assign the Escrow Agreement or any rights or obligations hereunder without the
prior written consent of the other parties hereto, each Investor and Brean
Murray and any such attempted assignment without such prior written consent
shall be void and of no force and effect. The Escrow Agreement shall inure to
the benefit of and shall be binding upon the successors and permitted assigns of
the parties hereto.



10. Governing Law; Jurisdiction.

The Escrow Agreement shall be construed, performed and enforced in accordance
with, and governed by the internal laws of the State of New York, without giving
effect to the principles of conflicts of laws thereof.



11. Severability.

In the event that any part of the Escrow Agreement is declared by any court or
other judicial or administrative body to be null, void, or unenforceable, said
provision shall survive to the extent it is not so declared, and all of the
other provisions of the Escrow Agreement shall remain in full force and effect.



12. Amendments; Waivers.

The Escrow Agreement may be amended or modified, and any of the terms,
covenants, representations, warranties or conditions hereof may be waived, only
by a written instrument executed by each of the Company, the Escrow Agent, Brean
Murray and each Investor. Any waiver by any party of any condition or of the
breach of any provision, term, covenant, representation or warranty contained in
the Escrow Agreement, in any one or more instances, shall not be deemed to be
nor construed as further or continuing waiver of any such condition, or of the
breach of any other provision, term, covenant, representation or warranty of the
Escrow Agreement.



4

--------------------------------------------------------------------------------

13. Entire Agreement.

The Escrow Agreement contains the entire understanding among the parties hereto
with respect to the escrow contemplated hereby and supersedes and replaces all
prior and contemporaneous agreements and understandings, oral or written, with
regard to such escrow.

14. Section Headings.

The section headings in the Escrow Agreement are for reference purposes only and
shall not affect the meaning or interpretation of the Escrow Agreement.



15. Counterparts.

The Escrow Agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which shall constitute the same instrument.



16. Resignation.

Escrow Agent may resign upon 30 days advance written notice to the Company. If a
successor escrow agent is not appointed within the 30-day period following such
notice, Escrow Agent may petition any court of competent jurisdiction to name a
successor escrow agent or interplead the Escrow Funds with such court, whereupon
Escrow Agent’s duties hereunder shall terminate.



17. Third-Party Beneficiaries.

This Agreement is intended for the benefit of the parties hereto and their
respective successors and permitted assigns and is not for the benefit of, nor
may any provision hereof be enforced by, any other person or entity, except for
the Investors and Brean Murray.



[Signature page follows]

5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF

, the parties hereto have caused the Escrow Agreement to be executed the day and
year first set forth above.

POINT ACQUISITION CORPORATION

______________
By: Shunqing Zhang
Its: CEO and President

THELEN REID BROWN RAYSMAN & STEINER LLP

By: _______________
Name:
Title: Partner

BREAN MURRAY, CARRET & CO., LLC

__________________ ____
By:
Its:

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR INVESTORS FOLLOW]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Investor hereby executes this Agreement as
of the date first above written.

  For Individuals:       __________________________   Print Name Above      
__________________________   Sign Name Above       For Entities:      
__________________________   Print Name Above       By: _______________________
  Name:   Title:        

--------------------------------------------------------------------------------

Annex A

DEFINED TERMS

"Business Day"

means any day except Saturday, Sunday and any day which is a federal legal
holiday or a day on which banking institutions in the State of New York, the
State of Texas, or the Guangdong Province of PRC are authorized or required by
law or other governmental action to close.

"Closing" means the closing of the purchase and sale of the Shares pursuant to
Article II of the Purchase Agreement.

"Closing Date" means the Business Day on which all of the conditions set forth
in Sections 5.1 and 5.2 of the Purchase Agreement are satisfied, or such other
date as the parties thereto may agree.

"Common Stock"

means the common stock of the Company, par value $0.001 per share, and any
securities into which such common stock may hereafter be reclassified or for
which it may be exchanged as a class.



"Investment Amounts" means, with respect to each Investor, the Investment Amount
indicated on such Investor’s signature page to the Purchase Agreement.

"Investors" means the investors identified on the signature pages to the
Purchase Agreement.

"PRC" means the People’s Republic of China, not including Taiwan, Hong Kong and
Macau.

"Shares"

means the shares of Common Stock being offered and sold to the Investors by the
Company hereunder.



--------------------------------------------------------------------------------